Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 05/27/2022.
Claims 1-10 have been allowed.
Claim 1 has been amended.
Claims 9 and 10 have been added.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 5-6, filed 05/27/2022, with respect to the rejection(s) of claims 1-8 being rejected under 35 U.S.C. 102 as being anticipated by Trupke et al., WO 2011/017772 (“Trupke”); have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…supporting the outer frame relative to the semiconductor substrate to transition the semiconductor substrate from a stressed state to a relaxed state; directing light onto a semiconductor substrate, the semiconductor substrate being in the relaxed state; collecting at least a portion of the light returned from the semiconductor substrate; forming an image of at least a portion of the semiconductor substrate from the light returned from the semiconductor substrate; comparing the formed image of at least a portion of the semiconductor substrate with a reference to identify anomalies in the substrate; and identifying a crack, if any, from among the identified anomalies.”
Claims 2-10 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Tunida et al. US 2009/0079020 - A semiconductor device includes a semiconductor substrate having a first surface in which a light-receiving portion and electrodes are provided. 
Yugi US 2001/0026001 - Methods are disclosed for fabricating any of various semiconductor devices that include a reinforcing substrate bonded to a device substrate, wherein stresses between the two substrates are reduced compared to conventional devices. 
Wakiyama et al. US 2018/0166490 - The device has a first semiconductor substrate (21) that is set with a first region (R11) having a photoelectric conversion section (67), via portion (51), a second region (R12) and a connection portion (53) placed at the second region.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-10 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867